DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1-2 and 13, as well as the withdrawal of claim 12, as filed on October 25, 2021, are acknowledged. 
Applicant's arguments, see Remarks filed on October 25, 2021, with respect to amended limitation “polyglycerin” have been fully considered but they are not persuasive. 
The Applicant argues that Park only discloses "glycerine" but not "polyglycerin".  However, the entire disclosure of paragraph 0065 is about the second dishing inhibitor being a non-ionic polymer.  A non-ionic polymer of glycerine is polyglycerin. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al. (US20160319159).
Regarding claim 1, Minami discloses a polishing agent (abstract), comprising: particles of a compound comprising a cerium atom and an oxygen atom (the hydroxide of cerium, paragraph 0041); an organic acid having a plurality of carboxylic acid groups (a polymer have a structural unit derived from maleic acid, paragraph 0147); at least one selected from the group consisting of a polyhydric alcohol, which comprises polyglycerin (paragraph 0123), and an addition polymerization product of a polyhydric alcohol with an alkylene oxide (paragraph 0126); and water (paragraph 00178), wherein the polishing agent has a pH of 6 to 9 (paragraph 0180).
Regarding claim 2, Minami discloses wherein: the addition polymerization product of the polyhydric alcohol with an alkylene oxide comprises a polyoxyalkylene polyglyceryl ether, wherein the alkylene is at least one selected from the group consisting of ethylene and propylene (paragraph 0126).
Claims 1, 3-8, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US20170029664).

Regarding claims 3 and 4, Park discloses wherein an average secondary particle diameter of the particles of the compound is from 40 nm to 100 nm (paragraph 0044).
Regarding claim 5, Park discloses wherein the particles of the compound is a cerium oxide particle (ceria, paragraph 0042).
Regarding claim 6, Park discloses wherein the organic acid is a polymer of an unsaturated carboxylic acid (polyacrylic acid, paragraph 0056).
Regarding claim 7, Park discloses wherein the organic acid is a polymer of an acrylic acid (polyacrylic acid, paragraph 0056).
Regarding claim 8, Park discloses wherein the organic acid is a copolymer of maleic acid and a monomer which is neither maleic acid nor fumaric acid (polyacrylic-maleic acid copolymer, paragraph 0056).
Regarding claim 11, Park discloses wherein a content ratio of the particle of the compound containing a cerium atom and an oxygen atom is from 0.1 to 10.0 mass % relative to a total mass of the polishing agent (paragraph 0050).
Regarding claim 13, Park discloses a liquid additive for polishing, which is a liquid additive for preparing a polishing agent by mixing with a dispersion liquid of particles of a compound containing a cerium atom and an oxygen atom (the second 
Regarding claim 14, Park discloses wherein the organic acid having a plurality of carboxylic acid groups is a polymer of an unsaturated carboxylic acid (polyacrylic acid, paragraph 0056).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 are rejected under 35 U.S.C. 103 as being obvious over Park et al. (US20170029664) as applied to claim 1 above.
Regarding claim 9, Park discloses wherein a content ratio of the organic acid is from 0.001 to 10 mass % relative to a total mass of the polishing agent (paragraph 0059), which encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 10, Park discloses wherein a content ratio of the polyhydric alcohol is from 0.0005 to 0.1 mass % relative to a total mass of the polishing agent (paragraphs 0065 and 0069), which overlaps the range recited in the instant claim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713